PER CURIAM.
Affirmed. See Hamilton v. Florida Power & Light Co., 48 So.3d 170, 172 (Fla. 4th DCA 2010) ("When there is a nonjury finding on disputed evidence [in an order enforcing settlement], it is reviewed on appeal for competent, substantial evidence because the lower court 'is in the best position to evaluate and weigh the testimony and evidence based upon its observation of the bearing, demeanor and credibility of the witnesses.' ") (quoting Acoustic Innovations, Inc. v. Schafer, 976 So.2d 1139, 1143 (Fla. 4th DCA 2008) ); Smiley v. Greyhound Lines, Inc., 704 So.2d 204, 205 (Fla. 5th DCA 1998) (When the trial court conducts a full evidentiary hearing on a motion to enforce settlement, "[t]he findings of the trial court, as the trier of fact, come to this court clothed with a presumption of correctness, and where there is substantial competent evidence to sustain the actions of the trial court, the appellate court cannot substitute its opinion on the evidence but rather must indulge every fact and inference in support of the trial court's judgment, which is the equivalent of a jury verdict.").